Exhibit AMENDED AND RESTATED SITE LEASE AND LANDFILL GAS DELIVERY AGREEMENT This AMENDED AND RESTATED SITE LEASE AND LANDFILL GAS DELIVERY AGREEMENT is made this 17th day of November 2008, and is by and between RHODE ISLAND RESOURCE RECOVERY CORPORATION (“RIRRC”), a Rhode Island public corporation, and RHODE ISLAND LFG GENCO, LLC (“RILG”), a Delaware limited liability company.RIRRC and RILG may be referred to herein individually as a “Party” or collectively as the “Parties.” RECITALS WHEREAS, RIRRC is the owner of a certain landfill, commonly referred to as the “Central Landfill,” located in the Town of Johnston, County of Providence, State of Rhode Island (the “Landfill”); WHEREAS, the current configuration of the Landfill and Gas Collection Systems, as herein defined, constructed at the Landfill are depicted on the Existing Site Plan, attached hereto as Exhibit A; WHEREAS, the Existing Site Plan shows the general configuration and layout of two electric generating facilities, one of which consists of the Existing Plant A and the other of which consists of Plant B, both of which are identified on Exhibit A hereto; WHEREAS, the Existing Site Plan shows the general configuration and layout of the RIRRC Gas Collection System on Exhibit A; WHEREAS, pursuant to a certain Landfill Gas Lease Agreement, dated May 1, 1987 (the “1987 Lease Agreement”), a predecessor of RIRRC granted to Ridgewood Providence Partners, L.P. (“Ridgewood Providence Power”), an affiliate of Ridgewood Rhode Island Generation, LLC (“Ridgewood Generation”) and RILG, the right to construct and operate a landfill gas-fired electric generating facility at the Landfill and certain rights with respect to the Landfill Gas produced at the Landfill; WHEREAS, pursuant to the Termination and Assignment Agreement dated December 20, 2007 among CGLP, LKD, Ridgewood Providence Power, Ridgewood Gas Services LLC (“RGS”) and Rhode Island Gas Management LLC, RGS acquired the LKD Gas Collection System from LKD, as identified on Exhibit A, effective as of December 31, 2007, which acquisition resulted in a termination of LKD’s and CGLP’s rights and interests with respect to the Landfill and any Landfill Gas; WHEREAS, RIRRC and RGS are entering into the Purchase and Sale Agreement of even date herewith under which RGS may purchase the RIRRC Gas Collection System; WHEREAS, Ridgewood Generation and RIRRC entered into a certain Site Lease and Landfill Gas Delivery Agreement, dated August 1, 2003 (the “2003 Site Lease and Landfill
